Citation Nr: 0737141	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected left ear hearing loss.

2. Entitlement to service connection for valvular heart 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.   He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.  

Subsequent to certification to the Board, the veteran 
submitted additional evidence consisting of lay statements 
from J. B., T. O., and K. T..  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board determines that a remand is required for further 
development of the record in order to ensure an equitable 
disposition of the claims.

With regard to his left ear hearing loss, the veteran 
contends that it is worse than contemplated by the currently 
assigned noncompensable rating.  To substantiate his claim, 
he has indicated that he had a hearing test at the VA 
Outpatient Clinic in Daytona Beach in June 2005, or shortly 
before, that indicated that he has no hearing in his left 
ear.  He requested that VA obtain these records, but they are 
not associated with the claims file.  

With regard to the veteran's claim for service connection for 
vascular heart disease, the Board observes that, at his 
October 2007 hearing, the veteran stated he had undergone 
valve replacement surgery in August 1995 at Morristown 
Memorial Hospital.  There are no records related to this 
surgery contained in the claims file.  Therefore, the Board 
determines that a remand is necessary to obtain these 
outstanding, relevant records. 

Additionally, the Board observes that the veteran has not 
been afforded a VA examination with regard to his heart 
disorder.  Thus, if additional evidence obtained indicates 
that the veteran has a current heart disorder or a possible 
relationship between such disorder and service, he should be 
scheduled for a VA examination to determine the nature and 
etiology of any current heart disorder.

Accordingly, the case is REMANDED for the following action:

1.	VA treatment records relevant to the 
veteran's hearing loss, to include a 
2005 audiological examination, should 
be obtained from the VA Medical Center, 
Daytona Beach.

2.	The veteran should be invited to submit 
a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, 
for the records of his August 1995 
valve replacement, including complete 
identifying information for the 
location of records.  All requests and 
responses, positive or negative, should 
be documented in the claims file.

3.	If, and only if, additional records 
obtained indicate the present existence 
of a heart disorder and a possible 
relationship between the veteran's 
heart disorder and his service, he 
should be scheduled for a VA 
examination to ascertain the nature and 
etiology of any current heart disorder.  
The claims folder, to include a copy of 
this remand, should be made available 
for review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the nature 
and etiology of the veteran's heart 
disorder.

Following a comprehensive review of the 
record and findings on examination, the 
examiner must indicate whether the 
veteran currently has a heart disorder 
and, if so, render an opinion as to 
whether the veteran's heart disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
his active service and state a 
rationale for such opinion. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating and service connection 
claims should be readjudicated, to 
include all evidence received since the 
January 2006 statement of the case.  If 
the claims remain denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

